As filed with the Securities and Exchange Commission on September 23, 2013 UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION File No. 812- Application for an order under section 6(c) of the Investment Company Act of 1940 for an exemption from sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and rule 22c-1 under the Act and under sections 6(c) and 17(b) of the Act for exemptions from sections 17(a)(1) and 17(a)(2) of the Act and under section 12(d)(1)(J) of the Act for exemptions from sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of T. Rowe Price Associates, Inc. and T. Rowe Price Equity Series, Inc. Please send all communications to: Darrell N. Braman, Esq. James P. Erceg Richard T. Whitney T. Rowe Price Associates, Inc. 100 East Pratt Street Baltimore, MD 21202 With a copy to: Stacy L. Fuller, Esq. K&L Gates LLP 1treet, N.W. Washington, DC20006-1600 TABLE OF CONTENTS Page I. SUMMARY OF APPLICATION 1 A. ETF Relief 2 B. Fund of Funds Relief 2 C. Request for Relief 3 II. APPLICANTS 3 A. The Corporation and Funds 3 B. The Initial Funds 4 C. The Adviser 4 D. The Distributor 4 III. APPLICANTS’ PROPOSAL FOR FUNDS 4 A. Background 4 B. The Funds’ Proposed Arbitrage Mechanism 6 1. A High-Quality Pricing Signal 7 2. A High-Quality Hedging Vehicle 10 a. Daily Deviation, Tracking Error, Empirical Percentiles and the Hedge Portfolio 11 b. Synchronous Trading 14 c. Liquidity 15 3. Conclusion 15 C. Other Features of the Funds 16 1. Organization 16 2. Capital Structure and Voting Rights; Book Entry 16 3. Listing and Trading 17 4. Purchases and Redemptions of Creation Units 17 a. General 17 b. Authorized Participants 17 c. Timing 18 d. Payment 18 e. Clearance and Settlement 20 f. Transaction Fee 20 g. Delivery of Shares 21 h. Rejection of Creation Unit Purchase Orders 21 i. ETF Investors 22 i TABLE OF CONTENTS Page j. Small Allotment Redemption Feature 23 5. Secondary Market Pricing of Shares 25 6. Shareholder Transaction and Operational Fees and Expenses 25 7. Dividend Reinvestment Service 25 8. Availability of Information 26 9. Sales and Marketing Materials; Prospectus Disclosure 26 Third-Party Broker-Dealer Issues 27 IV. REQUEST FOR ETF RELIEF 27 A. In Support of the ETF Relief 27 1. The Funds Will Not Raise the Concerns Set Forth in the Actively Concept Release 27 a. The Funds Will Not Discriminate Among Shareholders 27 b. The Funds Will Address Potential Conflicts of Interest 32 2. The Funds Will Provide the Other Benefits Previously Considered by the Commission in Granting Relief to Permit ETFs 33 a. The Funds Will Provide Institutional and Retail Investors with the Same Diversification, Cost, Tax-Efficiency and Intra-Day Liquidity Benefits as Existing ETFs 33 b. The Funds Will Give Short-Term Traders an Appropriate Investment Option 35 c. The Funds Will Expand the Investment Options Available to ETF Investors 35 B. Legal Analysis of ETF Relief 35 1. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 36 2. Exemption from the Provisions of Section 22(d) and Rule 22c-1 37 3. Exemption from the Provisions of Section 22(e) 39 4. Exemption from the Provisions of Section 17(a) 39 V. REQUEST FOR FUND OF FUNDS RELIEF 42 A. In Support of Fund of Funds Relief 42 B. Legal Analysis of Fund of Funds Relief 44 1. Exemption from the Provisions of Sections 12(d)(1)(A) and (B) 44 2. Exemption from the Provisions of Section 17(a) 47 VI. CONDITIONS TO THE APPLICATION 49 ii TABLE OF CONTENTS Page A. ETF Relief 49 B. Fund of Funds Relief 50 VII. NAMES AND ADDRESSES 52 VIII. PROCEDURAL MATTERS, CONCLUSION AND SIGNATURES 53 APPENDIX A A-1 APPENDIX B
